Case 1:18-bk-12585          Doc 51-3        Filed 05/09/19 Entered 05/09/19 19:02:26   Desc
                                           UST 3 Page 1 of 2

From:           Rob Goering
To:             Sales, Benjamin A. (USTP)
Subject:        RE: Bair - 18-12585
Date:           Friday, October 5, 2018 1:07:23 PM




Robert A. Goering
Attorney at Law
Goering & Goering LLC
220 West Third Street
Cincinnati, Ohio 45202
513-621-0912 phone
513-621-6042 fax
rob@goering-law.com

The information contained in the E-mail message is attorney privileged and
confidential information intended only for the use of the individual or
entity names above. If the reader of this message is not the intended
recipient, or the employee or agent responsible to deliver it to the intended
recipient, you are hereby notified that any dissemination, distribution or
copying of this communication is strictly prohibited. If you have received
this communication in error, please immediately notify us at 513-621-0912.
Disclosure: Nothing contained herein or in any attachment hereto is intended
to be used, or can be used, to avoid penalties under the Internal Revenue
Code.



From: Sales, Benjamin A. (USTP) [mailto:Benjamin.A.Sales@usdoj.gov]
Sent: Friday, October 05, 2018 12:42 PM
To: Rob Goering
Cc: eileenfield.trustee@fuse.net
Subject: RE: Bair - 18-12585
Case 1:18-bk-12585   Doc 51-3    Filed 05/09/19 Entered 05/09/19 19:02:26   Desc
                                UST 3 Page 2 of 2
